USDC SDNY

 

 

DOCUMENT
ELECTRONICALLY FILED
DOC #:
UNITED STATES DISTRICT COURT DATE FILED: 5/25/2021
SOUTHERN DISTRICT OF NEW YORK
X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY

VIDEOCONFERENCE

~ 19 cr.830 Cy

)
Tova Noel

Defendant(s).

 

Tova Noel .
Defendant hereby voluntarily consents to

participate in the following proceeding via videoconferencing:
Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint

Bail/Revocation/Detention Hearing

|< |

Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

Tova Nock Gacon Cc. Fey

Defendant’s Signature Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Tova Noel Jason E. Foy

Print Defendant’s Name Print Defense Counsel’s Name

 

 

This proceeding was conducted by reliable videoconferencing technology.

5/25/2021 | G

Date U.S. District Judge/U.S. Magistrate Judge

 
